DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-3, 5-15, and 17-2230 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner has not discovered prior art which fully teaches the apparatus recited in claim 1, either in a single reference or in an obvious combination of references.  The closest prior art discovered is the combination of Falcon (US-2016/0026912) and Hansen (US-2004/0015533), both of which were cited in the previous office action of 10/21/2021.  However, the combination does not fully teach the particularly recited apparatus set forth in claim 1 comprising: a plurality of packed data registers to store first, second, third, and fourth packed floating-point source values at a first precision using a first number of bits, and to store at least one packed floating-point value at a second precision using a second number of bits equal to at least twice the first number of bits, wherein at least some of the plurality of packed data elements comprise data elements of matrices associated with a convolutional layer of the machine-learning framework; and mixed-precision execution circuitry to generate an output matrix to be used by the machine learning framework, wherein the mixed-precision execution circuitry is configured to execute one or more of the mixed-precision instructions to perform a mixed-precision dot- product operation comprising: multiplying the first packed floating point source value and the second packed floating point source value to generate a first intermediate product at the second precision, multiplying the third packed floating-point source value and the fourth packed floating-point source value to generate a second intermediate product at the second precision, and generating a result value at the second precision comprising a sum of at least the first intermediate product and the second intermediate product.  Therefore, claim 1 is allowed.  Claims 2, 3, 5-15, and 17 each ultimately depend from claim 1, and are therefore also allowed at least due to their respective dependencies from an allowable claim.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619